REDEFINED BUILDING VALUE IN UNCONVENTIONAL RESOURCES Investor Presentation AUGUST 2012 This presentation includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, including the acceleration thereof, production rates and guidance, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak natural gas prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; availability and limitations of capacity in midstream marketing facilities, including processing plant and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, supplies, equipment and services; the risks associated with operating in a limited number of geographic areas; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; availability of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions (including the effects of the worldwide economic recession); industry trends; and other factors detailed in the Company's most recent Form 10-K, Form 10-Q and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. Forward-Looking Statements and Terminology Used 2 For filings reporting year-end 2011 reserves, the SEC permits the optional disclosure of probable and possible reserves.The Company has elected not to report probable and possible reserves in its filings with the SEC.We use the term “net risked resources” to describe the Company’s internal estimates of volumes of natural gas and oil that are not classified as proved reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques.Estimates of unproved resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company.Estimates of unproved resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. We use the term “BFIT NPV10” to describe the Company’s estimate of before income tax net present value discounted at 10 percent resulting from project economic evaluation.The net present value of a project is calculated by summing future cash flows generated by a project, both inflows and outflows, and discounting those cash flows to arrive at a present value. Inflows primarily include revenues generated from estimated production and commodity prices at the time of the analysis. Outflows include drilling and completion capital and operating expenses. Net present value is used to analyze the profitability of a project. Estimates of net present value may change significantly as additional data becomes available, and with adjustments in prior estimates of actual quantities of production and recoverable reserves, commodity prices, capital expenditures, and/or operating expenses. Forward-Looking Statements and Terminology Used (cont.) 3 Company Profile 4 •Leverage high-graded asset base •Strengthen position as a leading pure Eagle Ford shale player •Develop and convert inventory of over 500 MMBoe with 15 years of drilling ahead •Expand production base with less than 10% of inventory developed •Successfully execute business plan •Grow total production and liquids volumes •Lower overall cost structure and improve margins •Capture firm transportation and processing capacity •Test future growth opportunities •Evaluate previously untested Eagle Ford acreage •Continue testing optimal Eagle Ford well spacing •Pursue new growth targets through blend of acquisitions and new ventures •Financial strength and flexibility •Low leverage •Sizable liquidity Company Strategy 5 LEVERAGE HIGH-GRADED ASSET BASE 6 •Since 2009, proved reserves more than doubled; total risked resources nearly tripled •Total project inventory, including PUDs, grew from 150 MMBoe to 520 MMBoe •Less than 10% of inventory developed and on production •Growth driven by Eagle Ford Shale •Total proved liquids mix transformed •2009: 15% •2010: 40% •2011: 54% •From 2009 through 2011, divested 25 MMBoe of proved reserves for properties that no longer fit operating model; divested another 11 MMBoe non-core in first half 2012 Significant Growth in Asset Net Resources 7 Quarterly Production Performance % Liquids:14192429 334651 4952 596061 % Oil: 5 7 10121518 19 22 22 24 8 SUCCESSFULLY EXECUTE BUSINESS PLAN 9 Includes capitalized interest and other corporate costs Excludes New Ventures and A&D By Region By Category 2012E Capital - $640 Million 10 •Run four- to five-rig program in Eagle Ford area •60 completions for year •Liquids-rich development •Additional focus on Karnes Trough area and Briscoe Ranch •Fund base capital program from internally- generated cash flow supplemented by borrowings under current credit facility and divestitures Eagle Ford Growth Profile 11 Eagle Ford production averaged 32.2 MBoe/d (96% of Rosetta’s total production) during 2Q 2012 60% total liquids 24.3% oil / 35.6% NGLs MBoe/d Exit Rate Guidance 39 - 44 MBoe/d Top 20 Eagle Ford Operators % of Eagle Ford Shale Production Gross Boe/d per Well 12 Data Source: IHS, Inc., majority of reported February 2012 production (as of 5/30/2012); gross 8/8ths production. Top 20 Eagle Ford Operators include APC, BHP, CHK, COP, CRK, CRZO, EP, EOG, GeoSouthern, Lewis, MRO, MUR, PVA, PXD, PXP, ROSE, SFY, SM, TLM, XOM. Gates Ranch 13 Summary •26,500 net acres in Webb County •72 completions as of 6/30/2012 •1Q 2012: 10 completions •2Q 2012: 6 completions •356 well locations remaining under current spacing assumptions Average Well Characteristics •Well Costs: $7.5 - $8.0 million •Spacing: 475 feet apart or 55 acres •Composite EUR: 1.67 MMBoe •F&D Costs: $4.65/Boe •Condensate Yield 64 Bbls/MMcf •NGL Yield 100 Bbls/MMcf •Shrinkage 20% •Mix: Oil 23%, NGLs 32% Composite Type Curve - 1.7 MMBoe (23% Oil / 32% NGLs) South Type Curve - 1.9 MMBoe North Type Curve - 1.4 MMBoe Gates Ranch Well Performance - North and South Areas 14 Eagle Ford Multiple Takeaway Options 15 Gas Transportation Capacity Firm gross wellhead gas takeaway •195 MMcf/d today •245 MMcf/d in April 2013 Four processing options - Gathering (Plant) •Regency (Enterprise Plants) •Energy Transfer “ETC” Dos Hermanas (King Ranch) •Eagle Ford Gathering (Copano Houston Central) •ETC Rich Eagle Ford Mainline (LaGrange/Jackson) Net 3-stream takeaway increases with higher contribution of oil-weighted volumes Oil Transportation Capacity Gates Ranch, Briscoe Ranch and Central Dimmit Co. •Plains Crude Gathering - Firm gathering capacity of 25,000 Bbls/d to Gardendale hub with up to 60,000 Bbls storage; started operation in April 2012 •Access to truck and rail loading and pipeline connections Karnes Trough •Rosetta-owned oil truck-loading facility began operation in late July 2012 •Trucking readily available Pricing assumptions included in Appendix Well-positioned to move new production to market with access to multiple midstream service providers TEST FUTURE GROWTH OPPORTUNITIES 16 Area Window Net Acreage Gates Ranch Liquids Non-Gates Ranch Liquids Encinal Area Dry Gas TOTAL 17 Eagle Ford Shale Activity Current Drilling Activity Area 18 Briscoe Ranch Summary •3,545 net acres in southern Dimmit County •1 completion as of 6/30/2012 •67 well locations remaining Average Well Characteristics •Well Costs:$7.5 - $8.0 million •Spacing: 425 feet apart or 50 acres •Condensate Yield: 76 Bbls/MMcf •NGL Yield: 121 Bbls/MMcf •Shrinkage: 20% Future Activity •Completion of first 3-well pad ongoing in 3Q 2012 •Planned full development activity will last well into 2016 Discovery Well Initial Rate* - 10/2011 1,990 Boe/d, 68% Liquids (850 Bo/d, 490 B/d NGLs, 3,900 Mcf/d) *Seven-day stabilized rate Briscoe Ranch Type Curve 20 Karnes Trough Area SUMMARY •1,900 net acres; located in oil window •10 total completions as of 6/30/2012 •1Q 2012: 2 completions •2Q 2012: 7 completions •12 well locations remaining •Well Costs: $8.5 - $9.0 million •Activity planned through 2013 Klotzman (Dewitt County) •8 total completions as of 6/30/2012 •1Q 2012:1 completion •2Q 2012:6 completions •Rosetta-owned oil truck terminal started operation in late July Reilly (Gonzales County) •2 completions as of 6/30/2012 •1Q 2012:1 completion •2Q 2012:1 completion Klotzman 1H Discovery Well Initial Rate* - 11/2011 3,033 Boe/d, 81% Oil (2,450 Bo/d, 250 B/d NGLs, 2,000 Mcf/d) Adele Dubose 1H Delineation Well Initial Rate* - 2/2012 1,463 Boe/d, 76% Oil (1,109 Bo/d, 153 B/d NGLs, 1,200 Mcf/d) *Seven-day stabilized rate Klotzman Type Curve 22 Central Dimmit County Area Summary •8,100 net acres in Dimmit County •4 completions as of 6/30/2012 •2Q 2012: 2 completions •123 well locations remaining •Well Costs:$7.5 - $8.0 million Light Ranch 1H Discovery Well Initial Rate* - 10/2010 987 Boe/d, 78% Liquids (510 Bo/d, 260 B/d NGLs, 1,300 Mcf/d) Vivion 1H Discovery Well Initial Rate* - 9/2011 680 Boe/d, 89% Liquids (506 Bo/d, 102 B/d NGLs, 436 Mcf/d) Light Ranch •3 total completions as of 6/30/2012 •2Q 2012:2 completions Vivion •1 completion as of 6/30/2012 Lasseter & Eppright •3Q 2012:1 well in progress *Seven-day stabilized rate Eagle Ford Inventory +/- 900 net wells remaining as of 6/30/2012 * Denotes roughly 10,000 net acres in the liquids window of the play in Webb (~3,000), LaSalle (~3,500), and Gonzales (~3,000) counties. 23 FINANCIAL STRENGTH AND FLEXIBILITY 24 Margin Expansion 25 1.Total cash costs (a non-GAAP measure) is calculated as the sum of all average costs per Boe, excluding DD&A and stock-based compensation. Management believes this presentation may be helpful to investors as it represents average cash costs incurred by our oil, NGL and natural gas producing activities.This measure is not intended to replace GAAP statistics but rather to provide additional information that may be helpful in evaluating trends and performance. Commodity Derivatives Position - June 30, 2012 Note: NGL derivatives exclude the Ethane component; fixed price is based on weighted average of remaining components of the NGL barrel. X X X 26 Debt and Capital Structure 27 Note: As of August 1, 2012, total debt is $340 million. ($MM) Adequate liquidity available to fund 2012 $640 million capital program Borrowing base raised in April, 2012 based on performance $505 million of $625 million borrowing base available as of August 1st Lobo and Olmos divestiture ($83 million, net proceeds collected as of June 30th) In low-price environment, $250 million in capital required to maintain 2012 production level flat versus 2011 exit rate Liquidity 28 Asset Base High-Graded •Focused on liquids-rich targets in Eagle Ford with significant project inventory •Completed divestiture program; redeployed proceeds Executing Business Plan •Doubled proved reserves since 12/31/2010 •Increased Gates Ranch recoveries •Increased firm take-away capacity •Projected strong 2012 growth and exit rates Testing Growth Opportunities •Increased Gates Ranch well density •Three discoveries in other Eagle Ford areas •Pursue new growth targets through blend of acquisitions and new ventures Financial Strength and Flexibility •Debt-to-capitalization ratio around 30% •Approximately $550 million in liquidity as of early August 2012 Summary 29 APPENDIX 30 2012 Full Year Production, MBoe/d(60% liquids) 35 - 38 Exit Rate, MBoe/d(61% liquids) 39 - 44 $/BOE Direct Lease Operating Expense - Workover Expenses - Insurance - Ad Valorem Tax - Treating and Transportation - Production Taxes - DD&A - G&A, excluding Stock-Based Compensation - Interest Expense - 31 Annual Guidance •Volumes (Full Year 35 - 38 MBoe/d) •2Q 2012: 33.4 MBoe/d with 32.2 MBoe/d from Eagle Ford •“Lumpy” quarterly production •Back-end loaded oil production ramp-up to match timing of start-up of Klotzman oil facilities •Product Mix (Full Year 60% total liquids) •2Q 2012: Oil 24%, NGLs 35% (Eagle Ford only - Oil 24%, NGLs 36%) •Oil percentage ramp-up back-end loaded to 3rd and 4th quarters; timing of oilier production contributions from Karnes Trough area and Briscoe Ranch •Treating & Transportation fees impacted by mix changes •Crude Oil Pricing •2012E:70% WTI less 5-10% for gravity & transportation / 30% LLS less 10% •NGL pricing (Mount Belvieu Benchmark) •Firm fractionation capacity •Adjust for fractionation fees approximately $3 to $4 per barrel •Adjust for reported derivative activity, excluding ethane •Pricing estimates based on % of WTI not as correlative Annual Guidance - Framing For Quarterly Models 32 1st Half 2012 Daily rate (MBoe/d) Oil% / NGLs% 23% / 32% 18% / 26% 9% / 13% $/Boe $/Boe $/Boe Average realized price (without realized derivatives) Average realized price (with realized derivatives) Direct lease operating expense Workovers / Insurance / Ad valorem tax Lease operating expense Treating and transportation Production taxes General and administrative costs¹ Interest expense Total cash costs2 Cash Margin2 (without realized derivatives) Cash Margin2 (with realized derivatives) Margin Improvement 33 1.Excludes stock-based compensation expense 2.Total cash costs (a non-GAAP measure) is calculated as the sum of all average costs per Boe, excluding DD&A and stock-based compensation.Cash Margin (a non-GAAP measure) is calculated as the difference between average realized equivalent price and total cash costs. Management believes this presentation may be helpful to investors as it represents average cash costs incurred by our oil, NGL and natural gas producing activities as compared to average realized price based on revenue generated.These measures are not intended to replace GAAP statistics but rather to provide additional information that may be helpful in evaluating trends and performance. REDEFINED BUILDING VALUE IN UNCONVENTIONAL RESOURCES
